Howey, J.,
delivered the opinion of the court:
This claim arises under the act providing for the adjudication and payment of claims growing out of the depredations of Indians under the..act of March 3, 1891, 26 Stat., 851.
The material finding in the case is that the horses, saddles, blankets, provisions, and equipments of a number of American citizens were taken and carried away by a depredating party of Indians, known as Nana’s Band of Apaches. None of this property was recovered. The citizens whose property was being taken resided in the country on ranches. ' Nana’s Band had come to the white settlements on a marauding expedition, and were not only taking and carrying away property of individual citizens, but were committing murders. The men organized and undertook to drive the band out. Among those who undertook to protect the neighborhood was a party of whom this claimant was one. The defensive people were not militia, but were residents of the country. Whilst maneuvering against each other in the field, the citizen band followed the depredating members of the tribe mentioned to public lands of the United States. The tribal party of savages succeeded in capturing much property from the pursuing party of citizens, and the claimant lost his property under these conditions and circumstances.
*226The defense is that Nana and his band were justified in making the attack upon the whites and taking their property, because the claimants were pursuing them, with the avowed purpose of destroying the band, or of running them out of the country.
In Tafoya's- cáse, No. 5841, the citizens organized to drive the Indians out of the country and there was no organization to pursue stolen property and recover the same. The committee of citizens designed and inaugurated open hostilities toward the Indians. They contemplated killing individual Indians and annihilating the band. "In other words, they made war against the band. The judgment in Tafoya's case was for the defendants.
On the other hand, it is disclosed that the present is a companion- case with respect to certain losses sustained in the case of Montoya, No. 5829, and Alderete, No. 5951, which cases were recently submitted to the court, and where it is shown that the depredations occurred, as alleged, and that the Indians were Nana’s Band. Judgments were rendered in these cases for the claimants.
The act conferring jurisdiction upon this court provides that a claimant may not recover where the citizen gave just-cause or provocation for the taking. On this proposition the court is of opinion that the claimant has made out a case, because the Indian defense of “ just ” cause or provocation is not good where individual members of the tribe invaded the homes of the whites and began the trouble. There being no question of the jurisdictional condition of amity, but the proof disclosing that the taking grew out of the acts of Indian thieves and depredators, who took the initiative in robbing the people who wei'e not molesting the Indians, we are more content to rest upon the proposition that the whites had cause to defend their interests than the Indians had reason to come into the white settlements and áeize the property of the whites whilst murdering all who made resistance.
Judgment will be entered for the claimant in the sum set forth in the findings.